Citation Nr: 1809848	
Decision Date: 02/14/18    Archive Date: 02/27/18

DOCKET NO.  14-05 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to a total disability rating for compensation based on individual unemployability (TDIU) due to service connected disabilities. 

2. Entitlement to ratings in excess of 20 percent for peripheral neuropathy in the right and left lower extremities. 

3. Entitlement to an earlier date than January 28, 2014 for the effective date of service connection for peripheral neuropathy in the bilateral lower extremities.

4. Entitlement to a rating in excess of 20 percent for diabetes. 

5. Entitlement to an earlier date than May 8, 2001, for the effective date of service connection for diabetes. 


REPRESENTATION

Appellant represented by:	Alexandra M. Jackson, Attorney
WITNESS AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

S. Mountford, Associate Counsel


INTRODUCTION

The Veteran had active military service from November 1963 to October 1967.

This matter comes before the Board of Veterans' Appeals (Board) from the August 2012 and February 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Veteran appeared at a March 2017 hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record. 

The issues of entitlement to an earlier effective date and a rating in excess of 20 percent for diabetes are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The evidence establishes that the Veteran's service connected disabilities preclude him from securing or following a substantially gainful occupation.  

2. The Veteran's peripheral neuropathy in the bilateral lower extremities is manifested by no more than moderate incomplete paralysis. 

3. The Veteran's peripheral neuropathy in the bilateral lower extremities was first diagnosed on January 28, 2014. 

4. The Veteran's claim for entitlement to service connection for peripheral neuropathy in the bilateral lower extremities was received on July 28, 2014. 


CONCLUSIONS OF LAW

1. The criteria for a TDIU have been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.19 (2017). 

2. The criteria for ratings in excess of 20 percent for peripheral neuropathy in the right and left lower extremities have not been met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.124a (Diagnostic Code 8520) (2017). 

3. The criteria for entitlement to an effective date earlier than January 28, 2014, for the grant of service connection for peripheral neuropathy in the bilateral lower extremities, have not been met.  38 U.S.C. §§ 5103, 5103A, 5107, 5110 (2012); 38 C.F.R. §§ 3.159, 3.400 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2016); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

As for the duty to notify regarding the Veteran's claim for entitlement to a TDIU, a VCAA letter was sent to the Veteran in June 2011. The Veteran's appeal for increased ratings for his service connected diabetes and peripheral neuropathy of the bilateral lower extremities and earlier effective dates for the grant of the Veteran's service connected peripheral neuropathy of his bilateral lower extremities arises from his disagreement with the initial rating awarded following the grant of service connection for that disability.  Where the initial claim is one for service connection, once service connection has been granted, the claim has been substantiated.  Therefore, the initial intended purpose of the notice has been fulfilled and additional VCAA notice under § 5103(a) is not required.  Any defect in the notice is not prejudicial.  Goodwin v. Peake, 22 Vet. App. 128 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Rather, once a notice of disagreement has been filed, for example, contesting a downstream issue such as the initial rating assigned to the disability, only the notice requirements for a rating decision and Statement of the Case described in 38 U.S.C.A. §§ 5104 and 7105 control as to the further communications with the Veteran, including as to what evidence is necessary to establish a more favorable decision.  38 C.F.R. § 3.159(b)(3).  Here, the RO provided the Veteran the required Statement of the Case in December 2015.  The Statement of the Case cites the applicable statutes and regulations pertaining to his claim. 

As for the duty to assist, the Veteran's service treatment records and VA medical treatment records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran has not identified, and the record does not otherwise indicate, any additional relevant medical records that have not been obtained and associated with his file.  Additionally, VA examinations have been secured in connection with the current claim satisfying VA's duty to assist with respect to obtaining a VA examination.  38 C.F.R. § 3.159(c)(4).

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on his claim at this time.



II. Compliance with Prior Board Remands

The Board observes that this case was previously remanded by the Board in June 2014 regarding the Veteran's claim for entitlement to a TDIU.  The purpose of the remand was to schedule the Veteran for a Board hearing.  Upon remand, the Veteran had a hearing before the undersigned in March 2017.  The Board therefore finds that there was substantial compliance with the prior remand order, as is discussed more fully below, and the Board may continue with its determination.  Stegall v. West, 11 Vet. App. 268 (1998). 

III. Other Due Process Considerations

As noted in the Introduction, the Veteran was afforded a hearing before the undersigned VLJ in March 2017.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ asked the Veteran specific questions concerning the symptoms of and treatment for his service connected diabetes, service connected peripheral neuropathy, and employability.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate the claim.  In addition, the Veteran was assisted at the hearing by an accredited attorney.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or his representative.  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

IV. Legal Criteria for Increased Ratings Generally

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2016).  The Rating Schedule is primarily a guide in the evaluation of disabilities resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 199 (1999).

VA should interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2.  Any reasonable doubt regarding the degree of disability shall be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations apply, the higher of the two should be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7.  

V. Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical and lay evidence for the issue on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

TDIU

The Board finds that the Veteran's service connected disabilities do preclude him from securing or following a substantially gainful occupation. 

A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  
It is the established policy of VA that all Veterans who are unable to secure or follow a substantially gainful occupation by reason of service-connected disability or disabilities shall be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  See 38 C.F.R. §§ 3.340 (a)(1), 4.15.  

"Substantially gainful employment" is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment shall not be considered substantially gainful employment." 38 C.F.R. § 4.16 (a).  TDIU is precluded for any period of gainful employment, which is generally defined as annual earnings above the poverty threshold.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009) (proof of unemployment is necessary to raise a TDIU claim).  Marginal employment is found whenever the Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census as the poverty threshold for one person.  However, 38 C.F.R. § 4.16 further provides an exception to the income limitation regarding employment in a protected environment, such as family business or sheltered workplace, on a facts found basis.  Id.

In Hatlestad v. Derwinski, 5 Vet. App. 524, 529 (1993), the Court held that the central inquiry in determining whether a veteran is entitled to a TDIU is whether his or her service-connected disabilities, alone, are of sufficient severity to produce unemployability.  Factors to be considered are the Veteran's "education, employment history and vocational attainment."  See 38 C.F.R. § 4.16(b). 

The Veteran is currently in receipt of service connection for posttraumatic stress disorder (PTSD) evaluated as 50 percent disabling, diabetes mellitus type II evaluated as 20 percent disabling, peripheral neuropathy in the left lower extremity evaluated as 20 percent disabling, peripheral neuropathy in the right lower extremity evaluated as 20 percent disabling, state II non-small cell lung cancer status post right upper lobectomy evaluated as 10 percent disabling, tinnitus evaluated as 10 percent disabling, and bilateral hearing loss evaluated as noncompensable.  The Veteran's combined disability evaluation is 80 percent.  Thereby, the Veteran meets the preliminary schedular requirements for TDIU.

As an initial matter, the Veteran did not finish high school before entering the military.  However, he completed his GED while in the service.  The Veteran was employed until 2007 as a truck driver, when at that time he voluntarily retired due to his inability to pass a Department of Transportation physical as a result of his service connected disabilities. 

The Veteran asserts that he is unemployable as a direct result of his PTSD, peripheral neuropathy, and diabetes. Specifically, the Veteran contends that he is unable to obtain or maintain employment due to the inability to be around others due to his PTSD as well as his inability to perform physical tasks due to his peripheral neuropathy. 

In July 2017, the Veteran underwent a vocational rehabilitation assessment.  The assessment referenced a July 2014 report form the Veteran's mental health provider.  This report stated that due to the Veteran's hypervigilance, recurring inappropriate public displays of anger and the high levels of prescribed medications for his service connected disabilities which cause numerous side effects, it would be "impossible" for the Veteran to hold any type of employment.  The report continued to state that the Veteran's physical reactions to situations that remind him of Vietnam include sweating, overwhelming sense of fear, heart palpitations, headaches, agitated responses, and restricted range of affect.  Additionally, the Veteran experiences emotional numbing, feelings of detachment, lack of interest, decreased expression, exaggeration of moods, avoidance of places, people, or objects that remind him of war in any way, difficulty concentrating on everyday tasks, including handling household finances, exaggerated response to things that startle him, excessive awareness (hypervigilance), startle response to self-protective posture, and sleeping difficulties.  The report also stated that the Veteran's irritability remains at a constant high level.

The Veteran reported that prior to his voluntary retirement, he would miss five to seven days of work due to his physical and mental health related issues. 

Regarding the Veteran's service connected PTSD, the July 2017 assessment states that the veteran has difficulty concentrating, is awakened every two hours due to nightmares, and is hypervigilant and thereby sleeps with a gun beside his bed.  Additionally, the Veteran's service connected diabetes requires him to use insulin four times a day and check his blood sugars on the same schedule.  Each of these sessions takes approximately 10 minutes plus disposing of the needles.  The Veteran also experiences occasional dizzy spells as a result of his diabetes.

Regarding the Veteran's service connected bilateral hearing loss and tinnitus, the Veteran wears hearing aids at all times, however, they do not help the ringing in his ears.  Although, the Veteran did not report any trouble communicating face to face or by phone. 

Finally, the Veteran's service connected peripheral neuropathy in his bilateral lower extremities results in difficulty standing and walking due to little feeling in his legs, ankles, and feet.  The Veteran stated that he can only walk approximately 20 yards.  Regarding sitting, the Veteran stated that his butt becomes numb and his legs begin to lose feeling when he sits.  Additionally, the Veteran has to make sure that his feet are under him and functioning when he gets up from a chair as he has fallen several times.  In order to steady himself, the Veteran uses a cane. 

The assessment concluded by stating that the Veteran is not employable, based on his PTSD, neuropathy, prolonged absence from the workforce and lack of relevant skillset qualifying him as a job applicant.  The assessment detailed that the Veteran had to leave his job as a truck driver in 2007 as he was unable to pass his DOT physical certification due to his service connected physical disabilities.  Therefore, the Veteran was unable to continue his occupation that he held for numerous years and has not been able to obtain recent work experience and the skillset necessary for today's labor market.  

The assessment acknowledged the July 2012 PTSD VA examination that stated that the Veteran's occupational functioning is not impaired to the extent that he is unemployable.  The July 2012 examiner stated that the Veteran could maintain gainful employment if his occupational setting were consistent with his preferences and employment history, for example, if the Veteran could work in a more isolated environment.  The assessment stated that the Veteran's previous employment as a truck driver did represent an isolated environment.  However, the Veteran is no longer able to do this kind of work due to his inability to maintain the physical requirements.  Additionally, the assessment stated that the vast majority of all work is done in a setting where others are in proximity.  Specifically, the jobs that tend to include isolation require a skillset and functional capacity that the Veteran does not have.  
Additionally, at the Veteran's February 2015 peripheral neuropathy VA examination, the examiner stated that the Veteran's diabetic peripheral neuropathy impacts his ability to work as the Veteran can only walk on level ground up to 200 feet.  

The issue is not whether the Veteran is unemployed or has difficulty finding employment, but rather, whether the Veteran is capable of performing acts required by employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Here, the evidence of record demonstrates that the Veteran is unable to perform both physical labor due to his peripheral neuropathy in the bilateral lower extremities as well as sedentary employment due to his PTSD. 

Therefore, entitlement to a TDIU is warranted. 




Increased Rating for Peripheral Neuropathy of the Bilateral Lower Extremities

The Veteran contends that his peripheral neuropathy in his right and left lower extremities warrants a rating higher than 20 percent disabling for each lower extremity.  Under diagnostic code 8520, a 20 percent rating is warranted for mild incomplete paralysis; a 40 percent rating is warranted for moderately severe incomplete paralysis; a 60 percent rating is warranted for severe incomplete paralysis with marked muscular atrophy; and, a 80 percent rating is warranted for complete paralysis wherein the foot dangles and drops, no active movement is possible of the muscles below the knee, or flexion of the knee is weakened or is lost. 

In February 2015, the Veteran underwent a VA examination.  The examiner stated that the Veteran's bilateral diabetic peripheral neuropathy is manifested by the following symptoms: mild right lower extremity constant pain, moderate left lower extremity constant pain, moderate right lower extremity intermittent pain (usually dull), mild left lower extremity intermittent pain, moderate bilateral paresthesias and/or dysesthesias, and moderate bilateral numbness.  The Veteran had less than normal strength in his left knee extension and flexion and normal strength in right knee extension and flexion.  Additionally, the Veteran had normal strength in both ankle plantar flexion and ankle dorsiflexion.  The Veteran's bilateral knees and bilateral ankles had decreased deep tendon reflexes.  

The examiner noted that the Veteran's sciatic nerve is affected by his diabetic peripheral neuropathy and results in moderate incomplete paralysis of both the right and left lower extremities.  Finally, the examiner stated that the Veteran's diabetic peripheral neuropathy impacts his ability to work as the Veteran can only walk on level ground up to 200 feet. 

The Board finds that the medical and lay evidence of record demonstrates that the Veteran's peripheral neuropathy in the bilateral lower extremities is manifested by moderate incomplete paralysis.  The February 2015 examiner noted that the Veteran's peripheral neuropathy is manifested by no more than moderate incomplete paralysis.  Additionally, the Veteran's pain associated with his peripheral neuropathy was at most moderate, with some specific types of pain noted to be mild.  

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107 (b).

Earlier Effective Date for Peripheral Neuropathy of the Bilateral Lower Extremities

The Veteran was originally denied service connection for peripheral neuropathy in May 2005 because there was no evidence that the Veteran had a current diagnosis.  The Veteran did not appeal this decision within the appellate period and the May 2005 decision became final.  The Veteran re-applied for service connection for peripheral neuropathy in the bilateral lower extremities on July 28, 2014.  Treatment records submitted by the Veteran indicate a diagnosis of neuropathy on January 28, 2014.  VA treatment records confirm a diagnosis of peripheral neuropathy on December 28, 2014 and the Veteran's February 2015 VA examination confirmed that the Veteran was currently diagnosed with peripheral neuropathy in the bilateral lower extremities. 
When a claim for service connection is received more than one year after discharge from active duty, the effective date assigned is the date the VA received the claim that was ultimately granted or the date of diagnosis, whichever is later.  Here, the Veteran's claim for service connection for peripheral neuropathy was received on July 28, 2014.  Therefore, the effective date of the Veteran's peripheral neuropathy should be July 28, 2014.

However, the Board will not disturb the RO's decision granting service connection for peripheral neuropathy in the bilateral lower extremities with an effective date of January 28, 2014.  Therefore, service connection for the Veteran's peripheral neuropathy in the bilateral lower extremities is effective January 28, 2014. 

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107 (b).


ORDER

Entitlement to a TDIU is granted.

Entitlement to ratings in excess of 20 percent for peripheral neuropathy in the right and left lower extremities is denied. 

An earlier effective date prior to January 28, 2014, for the grant of service connection for peripheral neuropathy in the bilateral lower extremities, is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016). 

It does not appear that the Veteran has ever had a VA examination regarding his service connected diabetes.  Furthermore, at his March 2017 Board hearing, the Veteran stated that his diabetes has worsened.  Therefore, the Board finds that a new examination is necessary to determine the current severity of the Veteran's diabetes. 

Additionally, in February 2015, the RO continued the Veteran's evaluation of diabetes as 20 percent disabling.  In March 2015, the Veteran submitted a Notice of Disagreement (NOD) with this evaluation.

However, a Statement of the Case has not been issued regarding entitlement to an earlier effective date for service connection for diabetes; therefore, the Board directs that the RO issue one, as directed below, in accordance with 38 C.F.R. §§ 19.26, 19.29 and Manlincon v. West, 12 Vet. App. 238 (1999).  Thus, the Board accepts limited jurisdiction over this issue, for the sole purpose of remanding to order issuance of a Statement of the Case along with information about the process for perfecting an appeal, if the Veteran so desires.

Since the claims file is being remanded, it should be updated to include any outstanding VA treatment records.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA treatment records and associate those documents with the Veteran's claims file. 

2. Furnish the Veteran with a Statement of the Case pertaining to the issue of entitlement to an earlier effective date for service connection for diabetes. This claim will not be returned to the Board unless the Veteran perfects an appeal by filing a timely substantive appeal.

3. Once the above development has been completed, schedule the Veteran for a VA examination to assess the current severity of his service connected diabetes mellitus.  Forward a copy of the Veteran's claims file, to include a copy of this Remand, to the VA medical professional conducting the examination.  All necessary studies and tests should be conducted.  The examiner must also discuss the functional effects of the Veteran's diabetes mellitus.

All opinions provided must be thoroughly explained and an adequate rationale for any conclusions reached must be provided.  If any requested opinion cannot be provided without resort to speculation, the medical professional should state and explain why an opinion cannot be provided without resort to speculation.

4. The RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for any scheduled examination, documentation showing that he was properly notified of the examination must be associated with the evidence of record. 

5.  Following completion of the above, and a review of any additional evidence received, the RO should also undertake any other development it deems to be necessary, to include, if warranted, an addendum medical opinion which considers any newly received evidence.

6.  Then, the RO should readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran should be provided a supplemental statement of the case and be given an adequate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to any final outcome warranted.  
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


